Citation Nr: 0605861	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-20 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for low 
back disability.

2.  Entitlement to service connection for right ankle 
disability.

3.  Entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from June 1963 to August 
1968.  

This case was remanded by the Board of Veterans Appeals (the 
Board) in January 2005 to the Department of Veterans Affairs 
(VA) Regional Office in Huntington, West Virginia (RO) for 
additional development.

Although the RO determined in an October 2005 Supplemental 
Statement of the Case that new and material evidence had been 
presented to reopen the claim for service connection for low 
back disability, such is not binding on the Board.  Rather, 
the Board must first decide whether evidence has been 
received that is both new and material to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful 
when new and material evidence has not been submitted).  
Consequently, the Board will adjudicate the question of 
whether new and material evidence has been received with 
respect to the issue of service connection for low back 
disability.

Based on the decision herein, the issue of entitlement to 
service connection for low back disability is remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
The issues of entitlement to service connection for right 
ankle and right knee disabilities are also remanded to the RO 
via the AMC.


FINDINGS OF FACT

1.  Service connection for low back disability was denied by 
unappealed rating decisions dated in December 1997 and June 
1998.  A July 1999 unappealed rating decision did not find 
new and material evidence sufficient to reopen a claim for 
service connection for low back disability.

2.  Evidence that bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant of evidence previously of record, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim has been 
received since the July 1999 RO rating decision.


CONCLUSION OF LAW

Evidence submitted to reopen a claim of entitlement to 
service connection for low back disability is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

With respect to the issue on appeal involving the matter 
of the submission of new and material evidence, although 
VA's duty to assist is circumscribed, the notice 
provisions of the VCAA are applicable.  The United States 
Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a), as amended by the VCAA, and 
38 C.F.R. § 3.159(b), as amended, which pertain to VA's 
duty to notify a claimant who had submitted a complete or 
substantially complete application, apply to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO sent a letter to the veteran in March 2002 in which he 
was informed of the requirements needed to reopen a final 
decision.  He was informed in January 2005 of the 
requirements needed to establish service connection.  In 
accordance with the requirements of the VCAA, the January 
2005 letter informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  The letter explained that VA 
would make reasonable efforts to help him get evidence such 
as medical records if he provided relevant information about 
the records.  Additional private evidence was subsequently 
added to the claims file.  

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  The veteran has been given ample 
opportunity to present evidence and argument in support of 
his claim.  Consequently, the Board finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2005).    

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, with 
respect to the issue on appeal involving the matter of 
whether a previously denied claim may be reopened, VA's 
duty to assist the veteran in the development of his claim 
is not triggered unless and until a claim is reopened.  
See 38 U.S.C.A. § 5103A.  



Law and Regulations

In general, RO decisions are final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1100 (2005).  Pursuant to 38 U.S.C.A. § 5108, 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim. 

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a) (2005).  Because the veteran filed his claim to 
reopen prior to August 29, 2001, the earlier version of 
the law is applicable in this case.

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d) (2005); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

The issue of entitlement to service connection for low back 
disability was denied by unappealed rating decisions dated in 
December 1997 and June 1998 because the veteran's 
spondylolysis was considered a congenital abnormality that 
had preexisted service and had not been aggravated thereby.  
A July 1999 unappealed rating decision did not find any new 
and material evidence to reopen the claim for service 
connection for low back disability.

The evidence of record at the time of the July 1999 RO 
decision consisted of the veteran's service medical 
records, private and VA treatment reports dated from 
December 1968 to November 1998, VA examination reports 
dated in January, March, and September 1998, a November 
1998 Social Security Administration award decision, and 
statements from the veteran.  

Although the veteran's service medical records do not contain 
any complaints, findings, or diagnosis of a low back 
disability, the veteran was seen by a private physician in 
December 1968 for a one year history of low back pain; x-rays 
revealed unilateral spondylolysis without spondylolisthesis.  
When examined by VA in March 1998, the diagnoses were 
spondylolysis and spondylolisthesis of L5-S1, grade I, with 
degenerative disc disease at L5-S1.

The additional evidence received since the RO's July 1999 
rating decision includes VA and private medical records, as 
well as testimony from the veteran at a hearing before the 
Board sitting at the RO in September 2004.

The additional medical evidence includes a February 2005 
private medical report from A.C. Velasquez, M.D., in which 
lumbosacral muscle strain with postoperative fusion at L5-S1 
was diagnosed.  Dr. Velasquez cited the veteran's medical 
history, as provided by the veteran, and concluded that it 
was very probable that the veteran's military service had 
aggravated his low back pain syndrome.  According to an 
Addendum to the February 2005 report, Dr. Velasquez opined 
that it was "as likely as not" that the veteran's low back 
and right knee problems were the direct result of the right 
ankle injury he incurred in service, due to overcompensation.  


The private medical reports noted above are new, as they were 
was not of record at the time of the July 1999 RO decision, 
and they are not cumulative or duplicative of evidence 
previously considered.  The additional records are also 
material in that they bear on the underlying issue of whether 
the veteran has a low back disability that is related to 
service.  That is, there is current medical evidence of a low 
back disability and a medical statement indicating that the 
veteran's current low back problems are related to service.  
Consequently, the Board finds that the evidence submitted 
since the July 1999 RO decision is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  
38 C.F.R. § 3.156.  

Thus, because the Board finds that new and material evidence 
has been received since the July 1999 RO decision that denied 
service connection for low back disability, the claim is 
reopened and must be adjudicated de novo.


ORDER

New and material evidence has been submitted to reopen the 
issue of entitlement to service connection for low back 
disability, and to that extent only, the appeal is granted.  


REMAND

The Board has found that the veteran has submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for low back disability.  Although the 
February 2005 private medical opinion, as well as the 
Addendum received by VA in November 2005, is new and material 
with respect to the issue of entitlement to service 
connection for low back disability, Dr. Velasquez did not 
have access to the claims file and based his opinion on the 
medical history provided by the veteran.  Consequently, while 
the evidence is sufficient for reopening the claim, it does 
not contain a nexus opinion with sufficient supporting 
rationale to determine whether the veteran's current low back 
disability is causally related to service, as is now called 
for by the VCAA.  

With respect to the issues of entitlement to service 
connection for right knee and right ankle disability, Dr. 
Velasquez does not cite to specific medical evidence, 
including service medical evidence, in his conclusion that it 
is as likely as not that the veteran's lower back and right 
knee problems are a direct result of the right ankle injury 
he incurred in service.  

Additionally, there is no VA medical nexus opinion on file.  
See 38 C.F.R. § 3.159.  Therefore, the Board finds that an 
examination, which specifically addresses all of the relevant 
evidence, is warranted in the instant case.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the 
medical evidence of record is insufficient, in the opinion of 
the Board, or of doubtful weight or credibility, the Board 
must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  After the appropriate signed release 
form has been obtained, the RO must 
request and associate all pertinent 
treatment records from Dr. Velasquez.  
Dr. Velasquez must be requested to give 
the bases and authority for the opinion 
as to the etiology of the veteran's low 
back disorder given in the February 2005 
report. 

2.  Thereafter, the RO must arrange for 
examination of the veteran to determine 
the nature and etiology of any low back, 
right knee, and right ankle disability.  
The claims folder, including a copy of 
this Remand, must be made available to 
the examiner.  Any indicated tests and 
studies must be accomplished; and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must provide an 
opinion, in light of the examination 
findings and the service and post service 
medical evidence of record, whether any 
current low back, right knee, or right 
ankle disability was caused or aggravated 
by the veteran's military service.  The 
examiner's opinion must include a 
discussion of the above noted conclusions 
of Dr. Velasquez, to include whether the 
examiner agrees or disagrees with Dr. 
Velasquez's conclusions and a rationale 
for why or why not.  If an opinion cannot 
be provided without resort to 
speculation, it must be noted in the 
examination report.  The rationale for 
all opinions expressed must be provided.  
The report prepared must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the above has been completed, 
the RO must adjudicate the veteran's 
claims for service connection for low 
back disability, right knee disability, 
and right ankle disability, taking into 
consideration any and all evidence that 
has been added to the record since its 
last adjudicative action.  If any of the 
benefits sought on appeal remains denied, 
the veteran must be provided a 
Supplemental Statement of the Case.  The 
veteran and his representative must then 
be given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


